Potter, J.
Plaintiff, a coal miner 32 years of age, in good health, employed by the Consolidated Coal Company, a Maine corporation, operating the Uncle Henry mine in Saginaw county, claiming to have been injured November 16, 1925, by an accident which occurred in1 the course 'of his employment, presented a claim for compensation for such injury. Both plaintiff and Mr. Longworth, who worked with him in the mine and who was present when plaintiff was injured, testify to the accident and injury. Three regular practicing physicians and one osteopathic physician testified the injury caused plaintiff’s disability. Two physicians who subsequently examined him seek to account for his condition because of possible bad tonsils or bad teeth. There is ample evidence to sustain the award of the department of labor and industry.
It is hereby approved and affirmed.
Fead, C. J., and North, Fellows, Wiest, Clark, McDonald, and Sharpe, JJ., concurred.